Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Merrington, WO 2013/029904, discloses a fabric treatment composition comprising 5-50% by weight of a fabric treatment active ingredient and an antifoam agent (see abstract and page 2, lines 20-30).  It is further taught by Merrington that suitable fabric treatment active ingredients include cationic ester quats (see page 4, lines 14-29), that suitable antifoam agents include polydimethylsiloxane in amounts as low as 0.025% by weight (see page 13, lines 1-30), that the composition contains nonionic surfactants, such as ethoxylated alcohols, in amounts of as low as 0.1% by weight (see page 17, line 4-page 18, line 15), that the composition additionally contains a cationic thickening polymer, such as cationic acrylates, in amounts of 0.001-0.5% by weight (see page 18, line 19-page 20, line 27), emulsified organo-silicones (see page 21, line 1-page 22, line 27), and pH modifiers, such as lactic acid, in an amount to maintain a pH of about 2.5-3.0 (see page 33, lines 15-22).  Specifically, note Examples 1-5.  However, patentee differs from applicant in that Merrington does not teach or suggest in general a fabric treatment composition comprising 0.001-0.007% by weight of a surfactant scavenger, an acrylate thickening agent, a nonionic surfactant, and a cationic fabric softening active ingredient, wherein the nonionic surfactant and surfactant scavenger are present in a weight ratio of from about 21:1 to about 30:1, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 11, 2022